MORRISON, Judge.
Appellant urges this Court to discuss whether or not the pictures, or any of them, offered in evidence amounted to a confession of guilt on the part of appellant. The original opinion herein expressed some doubt as to the propriety of the introduction of the pictures. This doubt was predicated, not upon the grounds that such pictures constituted an extra judicial confession, but because they served to solve no disputed issue in the case. These pictures do not say of themselves: “I killed the deceased.” It is quite conceivable that .such a picture could be taken but we hold that these do not come within that category. This Court in its two opinions heretofore written in this matter has held that the only sinister factor in the pictures grew out of the fact that appellant appears in handcuffs. We feel that we properly disposed of this question in our opinion on motion for rehearing.
Appellant's second motion for rehearing is overruled.